Exhibit 10.1

VOTING AGREEMENT

BY AND AMONG

REAL GOODS SOLAR, INC.,

MERCURY ENERGY, INC.

AND

CERTAIN STOCKHOLDERS OF MERCURY ENERGY, INC.

Dated as of August 8, 2013



--------------------------------------------------------------------------------

PRE-VOTING AGREEMENT

PRE-VOTING AGREEMENT (the “Agreement”), dated as of August 8, 2013, by and among
Mercury Energy, Inc., a Delaware corporation (the “Mercury”), Real Goods Solar,
Inc., a Colorado corporation (“RGS”), and the individuals listed on Schedule A
attached hereto (each a “Stockholder” and collectively, the “Stockholders”).

RECITALS

WHEREAS, Mercury and RGS have negotiated a term sheet which describes the terms
upon which Real Goods Mercury, Inc., a Delaware corporation and a wholly-owned
subsidiary of RGS, will merge with and into Mercury with Mercury surviving as
the continuing entity (the “Merger Transaction”).

WHEREAS, as an inducement to RGS to enter into an agreement and plan of merger
(the “Merger Agreement”), Mercury and the Stockholders have agreed to enter into
this Agreement.

WHEREAS, as of the date hereof, each Stockholder is the registered owner of, or
has the power to vote, the number of shares of Series 1 Preferred Stock of
Mercury (the “Mercury Preferred Stock”) as indicated on Schedule A.

NOW, THEREFORE for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Voting of Shares.

(a) Voting of Shares and Proxy. During the Term (as defined below) of this
Agreement, at every meeting of the stockholders of Mercury called, and at every
adjournment hereof, and on every action or approval by written consent of the
stockholders of Mercury, each Stockholder shall vote (or cause to be voted) the
Shares (as defined in Section 1(b) below) owned by such Stockholder to be voted:
(i) in favor of the adoption of the Merger Agreement and the other transactions
contemplated by the Merger Agreement; (ii) against any proposal for any merger,
consolidation, sale of assets, recapitalization or other business combination
involving Mercury (other than the Merger Transaction) or any other action or
agreement that would result in a breach of any covenant, representation or
warranty or any other obligation or agreement of Mercury under the Merger
Agreement or which would result in any of the conditions to Mercury’s
obligations under the Merger Agreement not being fulfilled; and (iii) in favor
of any other matter required under the Merger Agreement to close the Merger
Transaction.

(b) “Shares” shall mean: (i) all securities of Mercury (including all shares of
Mercury Preferred Stock and all options, warrants and other rights to acquire
Mercury Preferred Stock) owned by each Stockholder as of the date of this
Agreement; and (ii) all additional securities of Mercury (including all shares
of Mercury Preferred Stock and all additional options, warrants and other rights
to acquire Mercury Preferred Stock) of which each Stockholder acquires ownership
during the Term of this Agreement. In the event of a stock dividend or
distribution,

 

1



--------------------------------------------------------------------------------

or any change in Mercury Preferred Stock by reason of any stock dividend or
distribution, or any change in Mercury Preferred Stock by reason of any stock
dividend, split-up, recapitalization, combination, exchange of shares or the
like, the term “Shares” shall be deemed to refer to and include the Shares as
well as all such stock dividends and distributions and any securities into which
or for which any or all of the Shares may be changed or exchanged or which are
received in such transaction.

(c) Concurrently with the execution of this Agreement, each Stockholder agrees
to deliver to RGS a proxy in the form attached hereto as Exhibit A (the
“Proxy”), which shall be irrevocable to the fullest extent permissible by law
during the Term of this Agreement, with respect to the Shares owned by each
Stockholder.

2. Restrictions on Transfer of Shares.

(a) Restrictions on Transfer of Shares Prior to the Consummation of the Merger
Transaction. During the Term of this Agreement, each Stockholder hereby agrees
not to take any of the following actions, except in accordance with
subsection (b) of this Section 2: (i) tender any of the Stockholder’s Shares;
(ii) sell, transfer, distribute, pledge, encumber, assign or otherwise dispose
of (or enter into any transaction or device that is designed to, or could
reasonably be expected to, result in the disposition by any person at any time
in the future of) any of the Stockholder’s Shares; (iii) enter into any swap or
other derivatives transaction that transfers to another, in whole or in part,
any of the economic benefits or risks of ownership of any of the Stockholder’s
Shares; (iv) enforce or permit the execution of the provisions of any
redemption, share purchase or sale, recapitalization or other agreement with
Mercury (except with respect to the approval of the Merger Agreement);
(v) deposit any of the Stockholder’s Shares into a voting trust or depositary
facility or, except as contemplated hereby, enter into a voting agreement or
arrangement with respect to any Shares or grant any proxy with respect thereto;
or (vi) enter into any contract, option or other arrangement or understanding
with respect to or consent to the offer for sale, sale, transfer, pledge,
encumbrance, assignment or other disposition of, any of its Shares (any
transaction referred to in clause (i), (ii), (iii), (iv), (v) or (vi) is
hereinafter referred to as a “Transfer”).

(b) Notwithstanding subsection (a) above, each Stockholder may take an action
described in subsection (a) of this Section 2 if (i) RGS gives its prior written
consent to such action or (ii) the proposed transferee shall have executed a
counterpart of this Agreement and the Proxy and shall have agreed to hold such
Shares or interest in such Shares subject to all of the terms and provisions of
this Agreement.

(c) Except as permitted by Section 2(b), during the Term of this Agreement, no
Stockholder shall request that Mercury or its transfer agent register the
Transfer (book-entry or otherwise) of any certificate or uncertificated interest
representing any of such Stockholder’s Shares, and each Stockholder hereby
consents to the entry of stop transfer instructions by Mercury of any Transfer
of such Stockholder’s Shares, unless such Transfer is made in compliance with
this Agreement.

 

2



--------------------------------------------------------------------------------

(d) Except as permitted by Section 2(b), during the Term of this Agreement,
Mercury will not register the Transfer (book-entry or otherwise) of any
certificate or uncertified interest representing any of the Stockholder’s Shares
and will enter a stop transfer instruction on any Transfer attempted in
violation of this Agreement.

3. Representations and Warranties; Additional Covenants of the Stockholders.

Each Stockholder hereby represents and warrants and covenants to RGS as follows:

(a) Authorization. Each Stockholder has the power, corporate or otherwise, and
authority to enter into this Agreement and to carry out its obligations
hereunder. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby by each Stockholder have been duly and
validly authorized by such Stockholder and no other proceedings, corporate or
otherwise, on the part of the Stockholder is necessary to authorize the
execution and delivery of this Agreement or the performance by the Stockholder
of its obligations hereunder. The Agreement has been duly and validly executed
and delivered by the Stockholder and constitutes the legal, valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms.

(b) No Conflict. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will not (i) conflict
with or result in any breach of any provision of the certificate of
incorporation, bylaws or similar organizational documents, if any, of
Stockholder, or (ii) result in a violation or breach of, or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, amendment, cancellation or acceleration) under, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, lease,
license, contract, agreement or other instrument or obligation to which
Stockholder is a party or by which any of its properties or assets including the
Shares may be bound, or (iii) violate any order, writ, injunction, decree,
judgment, permit, license, ordinance, law, statute, rule or regulation
applicable to Stockholder or any of its properties or assets including the
Shares.

(c) Title to Shares. Stockholder is the registered or beneficial owner of its
Shares free and clear of any lien or encumbrance, proxy or voting restriction
other than pursuant to this Agreement. Such Shares are all the securities of
Mercury owned of record or beneficially by Stockholder on the date of this
Agreement.

(d) Accredited Investor. Stockholder is an “accredited investor” within the
meaning of the United States Securities and Exchange Commission (“SEC”) Rule 501
of Regulation D, as presently in effect.

(e) Reliance by RGS. Each Stockholder acknowledges that the execution and
delivery of this Agreement is a material and substantial inducement for RGS to
execute and deliver the Merger Agreement.

(f) Certain Actions. During the Term of this Agreement, each Stockholder agrees
not to, directly or indirectly, take any other action that would make any
representation or warranty of Stockholder contained herein untrue or incorrect.

 

3



--------------------------------------------------------------------------------

(g) Acknowledgment and Approval of the Merger Agreement. The Stockholder hereby
acknowledges and agrees that the Stockholder has received a copy of the Merger
Agreement and that the Stockholder has reviewed and understands the terms
hereof.

(h) Ownership. Nothing contained in this Agreement shall be deemed to vest in
RGS any direct or indirect ownership or incidence of ownership of or with
respect to any of the Stockholder’s Shares. Except as otherwise provided herein,
all rights, ownership and economic benefits of and relating to the Stockholder’s
Shares shall remain and belong to the Stockholder, and RGS shall not have any
authority to manage, direct, superintend, restrict, regulate, govern, or
administer any of the policies or operations of Mercury or exercise any power or
authority to direct Stockholder in the voting of any of Stockholder’s Shares,
except as otherwise provided herein, or the performance of Stockholder’s duties
or responsibilities as a Stockholder of Mercury.

4. General Provisions.

(a) Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed given, (i) five business days
following sending by registered or certified mail, postage prepaid, (ii) when
sent if sent by facsimile; provided, however, that the facsimile is promptly
confirmed by telephone confirmation thereof, (iii) when delivered, if delivered
personally to the intended recipient, and (iv) one business day following
sending by overnight delivery via a national courier service, and in each case,
addressed to a party at the following address for such party (or at such other
addresses as shall be specified by notice given in accordance with this
Section 4):

if to Mercury:

Mercury Energy, Inc.

c/o Rick White

Oppenheimer & Co. Inc.

85 Broad Street

New York, NY 10004

Attention: Rick White

with a copy to:

Fulbright & Jaworski L.L.P.

666 Fifth Avenue

New York, New York 10103-3198

Attention: Neil Gold

Facsimile: (212) 318-3400

Email: neil.gold@nortonrosefulbright.com

if to a Stockholder:

then to the address listed opposite such Stockholder’s name on Schedule A
attached hereto.

 

4



--------------------------------------------------------------------------------

if to RGS:

Real Goods Solar, Inc.

833 W. South Boulder Road

Louisville, Colorado 80027-2452

Attention: Kam Mofid

Telephone: (303) 222-8302

E-Mail: kam.mofid@realgoods.com

with a copy to:

Brownstein Hyatt Farber Schreck, LLP

410 Seventeenth Street, Suite 2200

Denver, Colorado 80202-4432

Attention: Thomas B. Romer and Kristin Macdonald

Email: tromer@bhfs.com

Email: kmacdonald@bhfs.com

(b) Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

(c) Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application hereof to any person or any circumstance, is
invalid or unenforceable, (i) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (ii) the remainder of this Agreement and the application of such provision
to other persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application hereof, in any
other jurisdiction.

(d) Entire Agreement; Amendment; Waiver. This Agreement, the Proxy, and the
Merger Agreement constitute the entire agreement of the parties and supersede
all prior agreements and undertakings, both written and oral, between the
parties, or any of them, with respect to the subject matter hereof and hereof.
This Agreement may not be amended or modified except in an instrument in writing
signed by, or on behalf of, the parties hereto. No failure or delay by any party
in exercising any right, power or privilege hereunder shall operate as a waiver
hereof, nor shall any single or partial exercise hereof preclude any other or
further exercise hereof or the exercise of any other right, power or privilege.

(e) Assignment. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided, however, that neither this Agreement
nor any of the rights, interests or obligations of the parties hereto may be
assigned by RGS, on the one hand, or any Stockholder, on the other hand, by
operation of law or otherwise without the prior written consent of the other
party.

 

5



--------------------------------------------------------------------------------

(f) Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity.

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to the
choice of law principles hereof.

(h) Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto and its successors and permitted assigns,
and nothing in this Agreement, express or implied, is intended to or shall
confer upon any other person any rights, benefits or remedies of any nature
whatsoever under or by reason of this Agreement.

(i) Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.

(j) Termination. This Agreement and the Proxy, and all obligations of the
parties hereunder and thereunder, shall be effective as of the date first set
forth above and terminate immediately, without any further action being
required, upon the earlier of (i) any termination of the Merger Agreement and
(ii) the consummation of the Merger Transaction (the “Term”).

(k) Further Assurance. Each party to this Agreement agrees (i) to furnish upon
request to the other party such further information, (ii) to execute and deliver
to the other party such other documents and (iii) to do such other acts and
things as the other party reasonably requests for the purpose of carrying out
the intent of this Agreement and the documents and instruments referred to
herein.

(l) Interpretation. The words “hereof,” “herein,” “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement,
section and exhibit references are to the sections and exhibits of this
Agreement unless otherwise specified. Whenever the words “include,” “includes,”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” All terms defined in this Agreement shall
have the defined meanings contained herein when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms. Any agreement, instrument, or statute
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement, instrument, or statute as from time to time,
amended, qualified or supplemented, including (in the case of agreements and
instruments) by waiver or consent and (in the case of

 

6



--------------------------------------------------------------------------------

statutes) by succession of comparable successor statutes and all attachments
thereto and instruments incorporated therein. References to a person are also to
its permitted successors and assigns. The parties have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

“RGS”     “Mercury” REAL GOODS SOLAR, INC.     MERCURY ENERGY, INC. By:   /s/
Kam Mofid     By:   /s/ Richard D. White Name:   Kam Mofid     Name:  
Richard D. White Title:   Chief Executive Officer     Title:   Chairman

 

“STOCKHOLDERS” /s/ Timothy Greener Timothy Greener /s/ Peter Kaufmann Peter
Kaufmann /s/ Richard D. White Richard D. White

[Signature Page to Mercury Preferred Stockholders Pre-Voting Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

STOCKHOLDERS

 

Name

  

Address

  

Number and Type of Shares

Timothy Greener       150,000 shares of Series 1 Preferred Peter Kaufmann      
200,000 shares of Series 1 Preferred Richard D. White       100,000 shares of
Series 1 Preferred

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

IRREVOCABLE PROXY

The undersigned Stockholder of Mercury Energy, Inc., a Delaware corporation
(“Mercury”), hereby irrevocably (to the fullest extent permitted by law), but
subject to the termination provisions hereof, appoints Real Goods Solar, Inc., a
Colorado corporation (“RGS”), as the sole and exclusive attorney and proxy of
the undersigned, with full power of substitution and resubstitution, to vote and
exercise all voting and related rights (to the full extent that the undersigned
is entitled to do so) with respect to all of the shares of Mercury that now are
or hereafter may be beneficially owned by the undersigned, and any and all other
shares or securities of Mercury issued or issuable in respect hereof on or after
the date hereof (collectively, the “Shares”) in accordance with the terms of
this Proxy. The Shares beneficially owned by the undersigned Stockholder of
Mercury as of the date of this Proxy are listed on the final page of this Proxy.
Upon the undersigned’s execution of this Proxy, any and all prior proxies given
by the undersigned with respect to any Shares are hereby revoked and the
undersigned agrees not to grant any subsequent proxies with respect to the
Shares and the matters set forth in the third paragraph hereof.

This Proxy is irrevocable (to the fullest extent permitted by law), subject to
the termination provisions hereof, is coupled with an interest and is granted
pursuant to that certain Pre-Voting Agreement of even date herewith by and among
RGS, Mercury and the undersigned Stockholder (the “Voting Agreement”).

RGS is hereby authorized and empowered by the undersigned to act as the
undersigned’s attorney and proxy to vote the Shares, and to exercise all voting,
consent and similar rights of the undersigned with respect to the Shares
(including, without limitation, the power to execute and deliver written
consents) at every annual, special or adjourned meeting of stockholders of
Mercury and in every written consent in lieu of such meeting: (i) in favor of
the adoption of the Merger Agreement and the other transactions contemplated by
the Merger Agreement; (ii) against any proposal for any merger, consolidation,
sale of assets, recapitalization or other business combination involving Mercury
(other than the Merger Transaction) or any other action or agreement that would
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of Mercury under the Merger Agreement or which would
result in any of the conditions to Mercury’s obligations under the Merger
Agreement not being fulfilled; and (iii) in favor of any other matter required
under the Merger Agreement to close the Merger Transaction.

RGS may not exercise this Proxy on any other matter except as provided above.
The undersigned Stockholder may vote the Shares on all other matters.

Any obligation of the undersigned hereunder shall be binding upon the successors
and permitted assigns of the undersigned.

This Proxy is irrevocable (to the fullest extent permitted by law), subject to
the termination provisions hereof.

 

B-1



--------------------------------------------------------------------------------

This Proxy, and all obligations of the undersigned hereunder, shall terminate
immediately, without any further action being required, upon the earlier of
(i) any termination of the Merger Agreement and (ii) the consummation of the
Merger Transaction.

Dated: August     , 2013

 

By:    

Name:

   

Title:

   

Shares beneficially owned:

                     shares of Mercury Series 1 Preferred Stock

[Signature Page to Irrevocable Proxy]

 

B-2